DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected because in §0001, the current application is claimed to be a continuation of parent application 16/359,335, which is  now a US patent (10,790,793) and thus the applicant is advised to update the status information (i.e. patent number, issue date) for that parent application. 
Claim Objections
Claim 4 is objected to because of the following informalities:
In claim 4, the recitation of “wherein the insertion loss comprises an amount of attenuation the signals receive as the signals pass from the input to the output” appears to be contradictory to main flow of the descriptions in the disclosure. It is apparent from the disclosure that the second frequency spectrum (According to §0029, a first frequency spectrum in the provider bandwidth 104 and attenuate a second frequency spectrum in the home network bandwidth 126, and according to §0027 in regards to Fig. 3, an input port or supplier-side port is 146 and an output port or user-side port is 148) is blocked from travelling from the output (148) to the input (146) unless the input and output are flipped and although in §0027, the applicant suggests conversely, the input 146 may be connected to the user-side port and the output 148 may be connected to the supplier side port), simultaneously the same port can’t be considered as input port and output port unless the clarification is made that for the first frequency spectrum signal 146 is the input port and 148 is the output port and for the second frequency 
Appropriate clarification is needed.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Langi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644(CCPA1969).

The US PTO internet Web site contains terminal disclaimer forms which may be used. Please visit http://www.uspto.gov/forms/. The filing date of the application will determine what form should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-l.jsp.
Claims 1-2 are non-provisionally rejected on the ground of obviousness nonstatutory double patenting as being unpatentable over claims 1-3 of US patent 10,790,793.
As set forth below, the chart identifies which claims from the current application corresponds to the conflicting claims in the US patent.
Current Application, 16/938,218
US Patent 10,790,793
1. A filter circuit, comprising:
an input;
an output;
a pass band filter portion between the input and the output, wherein the pass band
filter portion is configured to pass signals between the input and the output in a first
frequency spectrum and attenuate or block signals between the input and the output in a

an interference mitigation portion configured to be connected to the pass band filter portion, wherein the interference mitigation portion comprises an attenuator circuit that is configured to increase a return loss at the output in the second frequency spectrum without substantially affecting a frequency response of a remainder of the filter circuit.
input) port and a user-side (output) port, wherein the pass band filter is configured to pass a provider bandwidth signal (a first frequency spectrum) received at the provider-side port and block at least a portion of a home network bandwidth signal (a second frequency spectrum) received at a frequency spectrum of the home network bandwidth signal is distinct from, and higher than, a frequency spectrum of the provider bandwidth signal; and a multipath interference mitigation leg operatively branched to ground from the signal path, wherein the multipath interference mitigation leg is configured to increase a return loss in the home network bandwidth signal.

2. The filter circuit of claim 1, wherein the multipath interference mitigation leg comprises an absorptive filter.


3. The filter circuit of claim 2, wherein the absorptive filter increases the return loss at the user-side port without affecting a frequency response of any other component of the filter circuit.


As disclosed in the chart above, the claim limitations of claims 1 and 2 of current application matches although not verbatim but the wording are not patentably distinct. Claim 1 of the current application is broader than the corresponding claim of the US patent where the provider-side port is the input port and the user-side port first is the output port with a provider bandwidth signal is a first frequency spectrum and a home network bandwidth signal is a second frequency spectrum.
Therefore claims 1-2 of this application would have been met by claims 1-3 of the US patent under an “anticipation analysis” of obviousness double patenting.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3-19 and 29-30 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Palinkas et al (US 2008/0157898, cited by the applicant).
Regarding claims 1, 10 & 19, Palinkas (e.g., Fig. 5) exemplarily discloses a filter circuit (triplex filter, §0028: line 3) having a frequency response (Fig. 6, §0029) comprising:  
an input (501);
an output (502);

    PNG
    media_image1.png
    356
    512
    media_image1.png
    Greyscale

Fig. 5 of Palinkas: annotated by the examiner for ease of reference
a pass band filter portion (The filter path composed of a branch formed of capacitors C1-C5, C18, C19 & inductors L1, L2 implemented to pass signals containing broadcast TV channels, §0001: lines 5-6, in a frequency range from 50-100 MHz from port 501 to 502, §0028: lines 7-10, and designated as “PBFP-1”) between the input (501) and output (502) wherein the pass band filter portion (PBFP-1) is configured to  (broadcast TV channels, the first frequency spectrum from 54-100 MHz which is the forward path signal from first (head-end facility) port 501 to the second (subscriber) port 502) and attenuate or block signals between the input (501) and the output (502) in a second frequency spectrum (an attenuating branch, MIML in Fig. 5, is formed by inductors L3, L4, L5, L6, L 7, L8, capacitors C6, C7, C8, C9, C10, C11, C17, and resistors R1, R2, and R3 (connected in “T”) to attenuate the return path signals from the cable modem, cable modem transmit frequencies, §0025: line 4, between 20-40 MHz, §0005: line 11, of the subscriber arriving at the second port (502). Since the cable modem transmit signals are not intended for CATV communications rather it is intended for internet or other networks inside the subscriber premises it is considered as the home network bandwidth), wherein the first frequency spectrum (50-100 MHz) and the second frequency spectrum (20-40 MHz) do not overlap; and 
Further per claims 1, 10, 29 and 30, Palinkas also teaches an interference (reflected cable modem transmit signals between 20-40 MHz from the output port 502 can interfere with the broadcast TV channels between 50-100 MHz travelling from the output port to the home network) mitigation (mitigation is achieved by improving the return loss at the output port 502, so that the cable modem transmit signals between 20-40 MHz incident at the output port 502 coming from the cable modems close to the home networks, §0029 and Fig. 6) portion (collectively PBFP-2 and MIML act as interference mitigation1) configured to be connected to the pass band filter (PBFP-1)  interference mitigation portion (collectively PBFP-2 and MIML) comprises an attenuator circuit (designated as AP by the examiner) that is configured to increase a return loss (Inductors L9 and L10 help matching and the AP portion helps absorption and as result the overall return loss at port 502 is improved in the band 20-40 MHz as can be seen in Fig. 6 of Palinkas, §0029) at the output (502) in the second frequency spectrum (cable modem transmit signals between 20-40 MHz) without substantially affecting a frequency response of a remainder of the filter circuit (see Figs. 2 and 6 for insertion loss and return loss responses) and per claims 5-6, 19 and 13-14, the pass band filter portion is configured to cause the return loss at the output to be more than 10 decibels (dB) (better than 20dB is shown) in the first frequency spectrum and in the second frequency spectrum (see Fig. 6), and wherein the return loss comprises a measure of a reflected energy from the signals and per claims 7-8 and 15-17, the attenuator circuit is also configured to increase the return loss at the input (501, see Fig. 6, §0029) in the second frequency spectrum (cable modem transmit signals between 20-40 MHz), and wherein the return loss is substantially the same at the input and the output (see Fig. 6, §0029) due to symmetry of the filter (passive filters exhibits symmetry between input and output, well known in the art) and per claims 9 and 18, the interference mitigation portion comprises: a first high pass portion (L3-C8, Fig. 5, §0027-§0028) configured to be connected to the pass band filter portion; a second high pass portion; and an attenuator portion (AP) comprising one or more resistors (three resistors, R1-R3), wherein the attenuator 
Also per claims 3 and 11, wherein the pass band filter portion is configured to cause an insertion loss of less than 3 decibels (dB) (section 205 of Fig. 2 of Palinkas, §0022) between the input (501) and the output (502) in the first frequency spectrum (50-100 MHz), and wherein the insertion loss comprises an amount of attenuation the signals receive as the signals pass from the input to the output and per claims 4 and 12, the pass band filter portion is configured to cause an insertion loss of more than 20 decibels (dB) (although in Fig. 2 Palinkas showed 12 dB insertion loss, Palinkas explicitly mentioned that as much as 30dB attenuation can be achieved, §0023) between the input (501) and the output (502) in the second frequency spectrum (cable modem transmit signals between 20-40 MHz), and wherein the insertion loss comprises an amount of attenuation the signals receive as the signals pass from the input to the output.
Allowable Subject Matter
Claim 2 is objected to as being dependent upon rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim overcoming the nonstatutory double patenting set forth in this Office action against claims 1-2 and any intervening claims.
Claim 2 is allowable over the closest prior art Palinkas since in Palinkas the equivalent of home network bandwidth is the cable modem transmit signal (cable modem transmit frequencies, §0025: line 4,), the frequency spectrum of which is between 16-40 MHz (Fig. 2 of Palinkas). Obviously this spectrum is distinct from the provider frequency spectrum (50-1000 MHz) of the provider bandwidth but not higher than the provider frequency spectrum of the provider bandwidth. 
Claims 20-28 are objected to as being dependent upon rejected base claim 19, but would be allowable if rewritten in independent form including all of the limitations of the base claim 19 and any intervening claims.
Claim 20 and consequently the dependent claims 21-28 are allowable over the closest prior art Palinkas for similar reason as specified for claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Pascal can be reached on (571) 272-1769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843                                                                                                                                                                                                        


                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Although Palinkas doesn’t call it as interference mitigation leg of the filter as recited in the claims, essentially the improved return loss and absorption (due to resistive network or ferrite bead as alternative to resistive network) in Palinkas can only explained as for mitigating reflected second frequency spectrum signals from being interfering with other signals, i.e. first frequency spectrum signal or set top box transmit signals in 5-13 MHz frequency range.